UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5348 Date of fiscal year end: March 31 Date of reporting period: June 30, 2007 Acct Name Company Name Ticker Security ID Country Meeting Date Meeting Type Ballot Shares Ballot Item Number MorS Category ItemDesc ISSRec Vote Mgt Rec Vote Vote Cast Voted YN CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.1 M Directors Related Elect Director Julian R. Geiger For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.2 M Directors Related Elect Director Bodil Arlander For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.3 M Directors Related Elect Director Ronald Beegle For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.4 M Directors Related Elect Director John Haugh For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.5 M Directors Related Elect Director Robert B. Chavez For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.6 M Directors Related Elect Director Mindy C. Meads For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.7 M Directors Related Elect Director John D. Howard For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.8 M Directors Related Elect Director David B. Vermylen For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 1.9 M Directors Related Elect Director Karin Hirtler-Garvey For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 2 M Non-Salary Comp. Amend Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Aeropostale, Inc ARO 007865108 USA 6/20/07 Annual 14050 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.1 M Directors Related Elect Director J. Alfred Broaddus, Jr. For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.2 M Directors Related Elect Director John D. Gottwald For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.3 M Directors Related Elect Director William M. Gottwald For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.4 M Directors Related Elect Director R. William Ide III For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.5 M Directors Related Elect Director Richard L. Morrill For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.6 M Directors Related Elect Director Seymour S. Preston III For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.7 M Directors Related Elect Director Mark C. Rohr For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.8 M Directors Related Elect Director John Sherman, Jr. For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.9 M Directors Related Elect Director Charles E. Stewart For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.10 M Directors Related Elect Director Harriett Tee Taggart For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 1.11 M Directors Related Elect Director Anne Marie Whittemore For For For 1 CAN SLIM Select Growth Fund Albemarle Corp. ALB 012653101 USA 4/11/07 Annual 6720 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Allegheny Technologies, Inc. ATI 01741R102 USA 5/2/07 Annual 5210 1.1 M Directors Related Elect Director H. Kent Bowen For For For 1 CAN SLIM Select Growth Fund Allegheny Technologies, Inc. ATI 01741R102 USA 5/2/07 Annual 5210 1.2 M Directors Related Elect Director L. Patrick Hassey For For For 1 CAN SLIM Select Growth Fund Allegheny Technologies, Inc. ATI 01741R102 USA 5/2/07 Annual 5210 1.3 M Directors Related Elect Director John D. Turner For For For 1 CAN SLIM Select Growth Fund Allegheny Technologies, Inc. ATI 01741R102 USA 5/2/07 Annual 5210 2 M Non-Salary Comp. Approve Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Allegheny Technologies, Inc. ATI 01741R102 USA 5/2/07 Annual 5210 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Allegheny Technologies, Inc. ATI 01741R102 USA 5/2/07 Annual 5210 4 S SH- Health/ Environ. Prepare a Sustainability Report For Against For 1 CAN SLIM Select Growth Fund Allegiant Travel Company ALGT 01748X102 USA 6/7/07 Annual 15400 1.1 M Directors Related Elect Director Michael S. Falk For For For 1 CAN SLIM Select Growth Fund Allegiant Travel Company ALGT 01748X102 USA 6/7/07 Annual 15400 1.2 M Directors Related Elect Director Timothy P. Flynn For For For 1 CAN SLIM Select Growth Fund Allegiant Travel Company ALGT 01748X102 USA 6/7/07 Annual 15400 1.3 M Directors Related Elect Director Maurice J Gallagher, Jr For For For 1 CAN SLIM Select Growth Fund Allegiant Travel Company ALGT 01748X102 USA 6/7/07 Annual 15400 1.4 M Directors Related Elect Director A. Maurice Mason For For For 1 CAN SLIM Select Growth Fund Allegiant Travel Company ALGT 01748X102 USA 6/7/07 Annual 15400 1.5 M Directors Related Elect Director Robert L. Priddy For For For 1 CAN SLIM Select Growth Fund Allegiant Travel Company ALGT 01748X102 USA 6/7/07 Annual 15400 1.6 M Directors Related Elect Director Declan F. Ryan For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 1.1 M Directors Related Elect Director Barry D. Zyskind For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 1.2 M Directors Related Elect Director Michael Karfunkel Withhold For Withhold 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 1.3 M Directors Related Elect Director George Karfunkel For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 1.4 M Directors Related Elect Director Donald T. DeCarlo For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 1.5 M Directors Related Elect Director Abraham Gulkowitz For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 1.6 M Directors Related Elect Director Isaac M. Neuberger For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 1.7 M Directors Related Elect Director Jay J. Miller For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 2 M Non-Salary Comp. Approve Executive Incentive Bonus Plan For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 3 M Non-Salary Comp. Amend Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund AMTRUST FINANCIAL SERVICES INC AFSI 032359309 USA 6/14/07 Annual 47070 4 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.1 M Directors Related Elect Director Richard H. Ayers For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.2 M Directors Related Elect Director Jean-Luc Belingard Withhold For Withhold 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.3 M Directors Related Elect Director Robert H. Hayes For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.4 M Directors Related Elect Director Arnold J. Levine For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.5 M Directors Related Elect Director William H. Longfield For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.6 M Directors Related Elect Director Theodore E. Martin For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.7 M Directors Related Elect Director Carolyn W. Slayman For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.8 M Directors Related Elect Director Orin R. Smith For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.9 M Directors Related Elect Director James R. Tobin Withhold For Withhold 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 1.10 M Directors Related Elect Director Tony L. White For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 3 M Routine/ Business Change Company Name For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 4 M Non-Salary Comp. Amend Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Applera Corp NULL 038020103 USA 10/19/06 Annual 27100 5 M Non-Salary Comp. Amend Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.1 M Directors Related Elect Director G.A. Andreas For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.2 M Directors Related Elect Director A.L. Boeckmann For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.3 M Directors Related Elect Director M.H. Carter Withhold For Withhold 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.4 M Directors Related Elect Director R.S. Joslin For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.5 M Directors Related Elect Director A. Maciel For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.6 M Directors Related Elect Director P.J. Moore For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.7 M Directors Related Elect Director M.B. Mulroney For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.8 M Directors Related Elect Director T.F. O'Neill For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.9 M Directors Related Elect Director O.G. Webb Withhold For Withhold 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.10 M Directors Related Elect Director K.R. Westbrook For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 1.11 M Directors Related Elect Director P.A. Woertz For For For 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 2 S SH- Health/ Environ. Report on Genetically Modified Organisms (GMO) Against Against Against 1 CAN SLIM Select Growth Fund Archer-Daniels-Midland Company ADM 039483102 USA 11/2/06 Annual 22940 3 S SH-Soc./ Human Rights Adopt ILO Standards For Against For 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.1 M Directors Related Elect Director Laurie A. Bebo For For For 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.2 M Directors Related Elect Director Alan Bell Withhold For Withhold 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.3 M Directors Related Elect Director Jesse C. Brotz For For For 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.4 M Directors Related Elect Director Derek H.L. Buntain For For For 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.5 M Directors Related Elect Director David J. Hennigar Withhold For Withhold 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.6 M Directors Related Elect Director Malen S. Ng For For For 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.7 M Directors Related Elect Director Melvin A. Rhinelander For For For 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.8 M Directors Related Elect Director Charles H. Roadman II For For For 1 CAN SLIM Select Growth Fund Assisted Living Concepts, Inc. ALC 04544X102 USA 5/3/07 Annual 48780 1.9 M Directors Related Elect Director Michael J. Spector For For For 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 1.1 M Directors Related Elect Director Manny Mashouf Withhold For Withhold 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 1.2 M Directors Related Elect Director Neda Mashouf Withhold For Withhold 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 1.3 M Directors Related Elect Director Barbara Bass For For For 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 1.4 M Directors Related Elect Director Cynthia Cohen For For For 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 1.5 M Directors Related Elect Director Corrado Federico Withhold For Withhold 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 1.6 M Directors Related Elect Director Caden Wang For For For 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 1.7 M Directors Related Elect Director Gregory Scott Withhold For Withhold 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 2 M Non-Salary Comp. Amend Omnibus Stock Plan Against For Against 1 CAN SLIM Select Growth Fund Bebe Stores, Inc. BEBE 075571109 USA 11/17/06 Annual 13220 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.1 M Directors Related Elect Director David Aldrich For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.2 M Directors Related Elect Director Lorne D. Bain For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.3 M Directors Related Elect Director Lance C. Balk For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.4 M Directors Related Elect Director Bryan C. Cressey For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.5 M Directors Related Elect Director Michael F.O. Harris For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.6 M Directors Related Elect Director Glenn Kalnasy For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.7 M Directors Related Elect Director John M. Monter For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.8 M Directors Related Elect Director Bernard G. Rethore For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 1.9 M Directors Related Elect Director John S. Stroup For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 2 M Non-Salary Comp. Approve Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Belden, Inc. BDC 077454106 USA 5/24/07 Annual 8330 3 M Non-Salary Comp. Approve Executive Incentive Bonus Plan For For For 1 CAN SLIM Select Growth Fund Charlotte Russe Holdings Inc. CHIC 161048103 USA 2/14/07 Annual 18090 1.1 M Directors Related Elect Director Paul R. Del Rossi For For For 1 CAN SLIM Select Growth Fund Charlotte Russe Holdings Inc. CHIC 161048103 USA 2/14/07 Annual 18090 1.2 M Directors Related Elect Director Mark A. Hoffman For For For 1 CAN SLIM Select Growth Fund Charlotte Russe Holdings Inc. CHIC 161048103 USA 2/14/07 Annual 18090 1.3 M Directors Related Elect Director Allan W. Karp For For For 1 CAN SLIM Select Growth Fund Charlotte Russe Holdings Inc. CHIC 161048103 USA 2/14/07 Annual 18090 1.4 M Directors Related Elect Director Leonard H. Mogil For For For 1 CAN SLIM Select Growth Fund Charlotte Russe Holdings Inc. CHIC 161048103 USA 2/14/07 Annual 18090 1.5 M Directors Related Elect Director Mark J. Rivers For For For 1 CAN SLIM Select Growth Fund Charlotte Russe Holdings Inc. CHIC 161048103 USA 2/14/07 Annual 18090 1.6 M Directors Related Elect Director Jennifer C. Salopek For For For 1 CAN SLIM Select Growth Fund Charlotte Russe Holdings Inc. CHIC 161048103 USA 2/14/07 Annual 18090 1.7 M Directors Related Elect Director Bernard Zeichner For For For 1 CAN SLIM Select Growth Fund Charlotte Russe Holdings Inc. CHIC 161048103 USA 2/14/07 Annual 18090 2 M Directors Related Fix Number of Directors For For For 1 CAN SLIM Select Growth Fund CNOOC LTD NULL 126132109 Hong Kong 9/29/06 Special 8400 1 M Reorg. and Mergers TO APPROVE THE REVISED CAPS FOR 2SALES OF PETROLEUM AND NATURAL GAS PRODUCTSCATEGORY OF CONTINUING CONNECTED TRANSACTIONS. For For For 1 CAN SLIM Select Growth Fund Comtech Group, Inc. COGO 205821200 USA 12/20/06 Annual 58230 1.1 M Directors Related Elect Director Jeffrey Kang For For For 1 CAN SLIM Select Growth Fund Comtech Group, Inc. COGO 205821200 USA 12/20/06 Annual 58230 1.2 M Directors Related Elect Director Hope Ni For For For 1 CAN SLIM Select Growth Fund Comtech Group, Inc. COGO 205821200 USA 12/20/06 Annual 58230 1.3 M Directors Related Elect Director Amy Kong For For For 1 CAN SLIM Select Growth Fund Comtech Group, Inc. COGO 205821200 USA 12/20/06 Annual 58230 1.4 M Directors Related Elect Director Q.Y. Ma For For For 1 CAN SLIM Select Growth Fund Comtech Group, Inc. COGO 205821200 USA 12/20/06 Annual 58230 1.5 M Directors Related Elect Director Frank Zheng For For For 1 CAN SLIM Select Growth Fund Comtech Group, Inc. COGO 205821200 USA 12/20/06 Annual 58230 2 M Non-Salary Comp. Approve Omnibus Stock Plan Against For Against 1 CAN SLIM Select Growth Fund Comtech Group, Inc. COGO 205821200 USA 12/20/06 Annual 58230 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Credicorp Ltd. BAP G2519Y108 Bermuda 3/30/07 Annual 12290 1 M Routine/ Business TO CONSIDER AND APPROVE THE ANNUAL REPORT OF THE COMPANY FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2006. For For For 1 CAN SLIM Select Growth Fund Credicorp Ltd. BAP G2519Y108 Bermuda 3/30/07 Annual 12290 2 M Routine/ Business TO CONSIDER AND APPROVE THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2006, INCLUDING THE REPORT OF THE INDEPENDENT AUDITORS OF THE COMPANY THEREON. For For For 1 CAN SLIM Select Growth Fund Crosstex Energy, Inc. XTXI 22765Y104 USA 10/26/06 Special 4220 1 M Capitalization Increase Authorized Preferred and Common Stock Against For Against 1 CAN SLIM Select Growth Fund Crosstex Energy, Inc. XTXI 22765Y104 USA 10/26/06 Special 4220 2 M Non-Salary Comp. Approve Omnibus Stock Plan Against For Against 1 CAN SLIM Select Growth Fund Cynosure, Inc. CYNO 232577205 USA 5/16/07 Annual 23650 1.1 M Directors Related Elect Director Paul F. Kelleher For For For 1 CAN SLIM Select Growth Fund Cynosure, Inc. CYNO 232577205 USA 5/16/07 Annual 23650 2 M Non-Salary Comp. Amend Omnibus Stock Plan Against For Against 1 CAN SLIM Select Growth Fund Cynosure, Inc. CYNO 232577205 USA 5/16/07 Annual 23650 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Daktronics, Inc. DAKT 234264109 USA 8/16/06 Annual 47860 1.1 M Directors Related Elect Director Byron J. Anderson For For For 1 CAN SLIM Select Growth Fund Daktronics, Inc. DAKT 234264109 USA 8/16/06 Annual 47860 1.2 M Directors Related Elect Director Frank J. Kurtenbach For For For 1 CAN SLIM Select Growth Fund Daktronics, Inc. DAKT 234264109 USA 8/16/06 Annual 47860 1.3 M Directors Related Elect Director James A. Vellenga For For For 1 CAN SLIM Select Growth Fund Daktronics, Inc. DAKT 234264109 USA 8/16/06 Annual 47860 2 M Capitalization Increase Authorized Common Stock For For For 1 CAN SLIM Select Growth Fund Daktronics, Inc. DAKT 234264109 USA 8/16/06 Annual 47860 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 1.1 M Directors Related Elect Director Douglas B. Otto For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 1.2 M Directors Related Elect Director Angel R. Martinez For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 1.3 M Directors Related Elect Director Gene E. Burleson Withhold For Withhold 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 1.4 M Directors Related Elect Director Rex A. Licklider For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 1.5 M Directors Related Elect Director John M. Gibbons For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 1.6 M Directors Related Elect Director John G. Perenchio For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 1.7 M Directors Related Elect Director Maureen Conners For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 1.8 M Directors Related Elect Director Tore Steen For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 2 M Non-Salary Comp. Amend Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Deckers Outdoor Corp. DECK 243537107 USA 5/9/07 Annual 8370 4 M Routine/ Business Other Business Against For Against 1 CAN SLIM Select Growth Fund Desarrolladora Homex SAB de CV NULL 25030W100 Mexico 4/26/07 Special 8270 1 M Routine/ Business READING, DISCUSSION AND APPROVAL OR AMENDMENT, AS THE CASE MAY BE, OF THE REPORTS OF THE BOARD OF DIRECTORS ON THE COMPANY S REVIEW PURSUANT TO ARTICLE 28, SECTION IV OF THE MEXICAN SECURITIES LAW, INCLUDING THE FINANCIAL STATEMENTS FOR THE YEAR ENDED ON For For For 1 CAN SLIM Select Growth Fund Desarrolladora Homex SAB de CV NULL 25030W100 Mexico 4/26/07 Special 8270 2 M Routine/ Business RESOLUTION OVER THE APPLICATION OF THE RESULTS OBTAINED IN SUCH FISCAL YEAR. For For For 1 CAN SLIM Select Growth Fund Desarrolladora Homex SAB de CV NULL 25030W100 Mexico 4/26/07 Special 8270 3 M Directors Related APPOINTMENT OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS OF THE BOARD OF DIRECTORS AND SECRETARY, AND DETERMINATION OF THEIR COMPENSATION. For For For 1 CAN SLIM Select Growth Fund Desarrolladora Homex SAB de CV NULL 25030W100 Mexico 4/26/07 Special 8270 4 M Routine/ Business APPOINTMENT OR RATIFICATION, AS THE CASE MAY BE, OF THE CHAIRMAN AND MEMBERS OF THE AUDIT COMMITTEE AND CORPORATE GOVERNANCE COMMITTEE. For For For 1 CAN SLIM Select Growth Fund Desarrolladora Homex SAB de CV NULL 25030W100 Mexico 4/26/07 Special 8270 5 M Capitalization DISCUSSION AND APPROVAL, AS THE CASE MAY BE, OF THE MAXIMUM AMOUNT THAT COULD BE USED TO REPURCHASE OF STOCK OF THE COMPANY DURING 2007. For For For 1 CAN SLIM Select Growth Fund Desarrolladora Homex SAB de CV NULL 25030W100 Mexico 4/26/07 Special 8270 6 M Routine/ Business DESIGNATION OF DELEGATES WHO WILL FORMALIZE AND EXECUTE THE RESOLUTIONS ADOPTED AT THIS MEETING. For For For 1 CAN SLIM Select Growth Fund Desarrolladora Homex SAB de CV NULL 25030W100 Mexico 4/26/07 Special 8270 7 M Routine/ Business ADJUSTMENTS AND CHANGES TO THE BYLAWS OF DESARROLLADORA HOMEX, S.A.B. DE C.V., TO MODIFY ARTICLES SIX, TWENTY TWO, THIRTY THREE AND THIRTY FOUR. For For For 1 CAN SLIM Select Growth Fund Desarrolladora Homex SAB de CV NULL 25030W100 Mexico 4/26/07 Special 8270 8 M Routine/ Business DESIGNATION OF DELEGATES WHO WILL FORMALIZE AND EXECUTE THE RESOLUTIONS ADOPTED AT THIS MEETING. For For For 1 CAN SLIM Select Growth Fund Dolby Laboratories, Inc. DLB 25659T107 USA 2/6/07 Annual 18920 1.1 M Directors Related Elect Director Ray Dolby For For For 1 CAN SLIM Select Growth Fund Dolby Laboratories, Inc. DLB 25659T107 USA 2/6/07 Annual 18920 1.2 M Directors Related Elect Director Bill Jasper For For For 1 CAN SLIM Select Growth Fund Dolby Laboratories, Inc. DLB 25659T107 USA 2/6/07 Annual 18920 1.3 M Directors Related Elect Director Peter Gotcher For For For 1 CAN SLIM Select Growth Fund Dolby Laboratories, Inc. DLB 25659T107 USA 2/6/07 Annual 18920 1.4 M Directors Related Elect Director Sanford Robertson For For For 1 CAN SLIM Select Growth Fund Dolby Laboratories, Inc. DLB 25659T107 USA 2/6/07 Annual 18920 1.5 M Directors Related Elect Director Roger Siboni For For For 1 CAN SLIM Select Growth Fund Dolby Laboratories, Inc. DLB 25659T107 USA 2/6/07 Annual 18920 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund F5 Networks, Inc. FFIV 315616102 USA 3/22/07 Annual 7290 1.1 M Directors Related Elect Director Deborah L. Bevier For For For 1 CAN SLIM Select Growth Fund F5 Networks, Inc. FFIV 315616102 USA 3/22/07 Annual 7290 1.2 M Directors Related Elect Director Alan J. Higginson For For For 1 CAN SLIM Select Growth Fund F5 Networks, Inc. FFIV 315616102 USA 3/22/07 Annual 7290 1.3 M Directors Related Elect Director John Mcadam For For For 1 CAN SLIM Select Growth Fund F5 Networks, Inc. FFIV 315616102 USA 3/22/07 Annual 7290 2 M Non-Salary Comp. Amend Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund F5 Networks, Inc. FFIV 315616102 USA 3/22/07 Annual 7290 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund F5 Networks, Inc. FFIV 315616102 USA 3/22/07 Annual 7290 4 S SH- Compensation Pay For Superior Performance For Against For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.1 M Directors Related Elect Director Leslie L. Alexander For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.2 M Directors Related Elect Director Stephen E. Anbinder For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.3 M Directors Related Elect Director William R. Berkley For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.4 M Directors Related Elect Director Dort A. Cameron III For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.5 M Directors Related Elect Director George G. Daly For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.6 M Directors Related Elect Director Peter S. Drotch For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.7 M Directors Related Elect Director William D. Hansen For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.8 M Directors Related Elect Director Jack L. Kopnisky For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 1.9 M Directors Related Elect Director Peter B. Tarr For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 2 M Non-Salary Comp. Amend Executive Incentive Bonus Plan For For For 1 CAN SLIM Select Growth Fund First Marblehead Corp FMD 320771108 USA 11/9/06 Annual 7090 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund GameStop Corp. GME 36467W109 USA 6/28/07 Annual 12530 1.1 M Directors Related Elect Director R. Richard Fontaine For For For 1 CAN SLIM Select Growth Fund GameStop Corp. GME 36467W109 USA 6/28/07 Annual 12530 1.2 M Directors Related Elect Director Jerome L. Davis For For For 1 CAN SLIM Select Growth Fund GameStop Corp. GME 36467W109 USA 6/28/07 Annual 12530 1.3 M Directors Related Elect Director Stephanie M. Shern For For For 1 CAN SLIM Select Growth Fund GameStop Corp. GME 36467W109 USA 6/28/07 Annual 12530 1.4 M Directors Related Elect Director Steven R. Koonin For For For 1 CAN SLIM Select Growth Fund GameStop Corp. GME 36467W109 USA 6/28/07 Annual 12530 2 M Non-Salary Comp. Amend Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund GameStop Corp. GME 36467W109 USA 6/28/07 Annual 12530 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund GARMIN LTD GRMN G37260109 Cayman Islands 7/21/06 Special 8210 1 M Capitalization APPROVAL OF PROPOSAL TO EFFECT A TWO-FOR-ONE STOCK SPLIT OF THE COMPANY S COMMON SHARES AS DESCRIBED IN THE PROXY STATEMENT OF THE COMPANY DATED JUNE 8, 2006 For For For 1 CAN SLIM Select Growth Fund Global Sources Ltd. GSOL G39300101 Bermuda 6/18/07 Annual 26700 1.1 M Directors Related ElectDirector Eddie Heng Teng Hua Withhold For Withhold 1 CAN SLIM Select Growth Fund Global Sources Ltd. GSOL G39300101 Bermuda 6/18/07 Annual 26700 1.2 M Directors Related ElectDirector Sarah Benecke For For For 1 CAN SLIM Select Growth Fund Global Sources Ltd. GSOL G39300101 Bermuda 6/18/07 Annual 26700 2 M Directors Related TO FIX THE NUMBER OF DIRECTORS THAT COMPRISE THE WHOLE BOARD AT NINE (9) PERSONS, DECLARE ANY VACANCIES ON THE BOARD TO BE CASUAL VACANCIES AND AUTHORIZE THE BOARD TO FILL THESE VACANCIES ON THE BOARD AS AND WHEN IT DEEMS FIT. For For For 1 CAN SLIM Select Growth Fund Global Sources Ltd. GSOL G39300101 Bermuda 6/18/07 Annual 26700 3 M Routine/ Business TO APPROVE THE AMENDMENT OF BYE-LAW -LAWS WITH RESPECT TO THE PLACE OF BOARD OF DIRECTORS(OR ITS COMMITTEES ) MEETINGS. For For For 1 CAN SLIM Select Growth Fund Global Sources Ltd. GSOL G39300101 Bermuda 6/18/07 Annual 26700 4 M Routine/ Business TO APPROVE AMENDMENTS TO THE COMPANY S BYE-LAWS TO AUTHORIZE THE COMPANY TO ACQUIRE ITS OWN SHARES, TO BE HELD AS TREASURY SHARES. Against For Against 1 CAN SLIM Select Growth Fund Global Sources Ltd. GSOL G39300101 Bermuda 6/18/07 Annual 26700 5 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Greif Inc GEF 397624107 USA 2/26/07 Annual 5490 1 M Capitalization Increase Authorized Common Stock Against For Against 1 CAN SLIM Select Growth Fund Guess?, Inc. GES 401617105 USA 6/18/07 Annual 12400 1.1 M Directors Related Elect Director Paul Marciano For For For 1 CAN SLIM Select Growth Fund Guess?, Inc. GES 401617105 USA 6/18/07 Annual 12400 1.2 M Directors Related Elect Director Anthony Chidoni For For For 1 CAN SLIM Select Growth Fund Guess?, Inc. GES 401617105 USA 6/18/07 Annual 12400 1.3 M Directors Related Elect Director Judith Blumenthal For For For 1 CAN SLIM Select Growth Fund Guess?, Inc. GES 401617105 USA 6/18/07 Annual 12400 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Hercules Inc. HPC 427056106 USA 4/19/07 Annual 26260 1.1 M Directors Related Elect Director John C. Hunter, III For For For 1 CAN SLIM Select Growth Fund Hercules Inc. HPC 427056106 USA 4/19/07 Annual 26260 1.2 M Directors Related Elect Director Robert D. Kennedy For For For 1 CAN SLIM Select Growth Fund Hercules Inc. HPC 427056106 USA 4/19/07 Annual 26260 1.3 M Directors Related Elect Director Craig A. Rogerson For For For 1 CAN SLIM Select Growth Fund Hercules Inc. HPC 427056106 USA 4/19/07 Annual 26260 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Hercules Inc. HPC 427056106 USA 4/19/07 Annual 26260 3 M Directors Related Declassify the Board of Directors For For For 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 1.1 M Directors Related Elect Director Neil Cole For For For 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 1.2 M Directors Related Elect Director Barry Emmanuel For For For 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 1.3 M Directors Related Elect Director Steven Mendelow For For For 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 1.4 M Directors Related Elect Director Michael Caruso For For For 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 1.5 M Directors Related Elect Director Michael Groveman For For For 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 1.6 M Directors Related Elect Director Drew Cohen For For For 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 2 M Non-Salary Comp. Approve Omnibus Stock Plan Against For Against 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Iconix Brand Group, Inc. ICON 451055107 USA 8/17/06 Annual 55860 4 M Routine/ Business Other Business Against For Against 1 CAN SLIM Select Growth Fund Infosys Technologies Ltd NULL 456788108 India 11/7/06 Special 15330 1 M Capitalization TO AUTHORIZE THE BOARD OF DIRECTORS TO SPONSOR AN ISSUE OF AMERICAN DEPOSITARY SHARES AGAINST EXISTING EQUITY SHARES. For For For 1 CAN SLIM Select Growth Fund Infosys Technologies Ltd NULL 456788108 India 11/7/06 Special 15330 2 M Capitalization TO AUTHORIZE THE COMPANY TO ISSUE DEPOSITARY RECEIPTS. For For For 1 CAN SLIM Select Growth Fund Infosys Technologies Ltd NULL 456788108 India 11/7/06 Special 15330 3 M Capitalization TO AUTHORIZE THE BOARD AND OFFICERS IN CONNECTION WITH THE EARLIER RESOLUTIONS. For For For 1 CAN SLIM Select Growth Fund Infosys Technologies Ltd NULL 456788108 India 11/7/06 Special 15330 4 M Capitalization TO AUTHORIZE THE UNDERWRITERS TO DETERMINE THE PRICE OF THE SPONSORED ADS OFFERING. For For For 1 CAN SLIM Select Growth Fund Infosys Technologies Ltd NULL 456788108 India 11/7/06 Special 15330 5 M Capitalization TO AUTHORIZE THE BOARD TO DETERMINE THE TERMS AND CONDITIONS. For For For 1 CAN SLIM Select Growth Fund Infosys Technologies Ltd NULL 456788108 India 11/7/06 Special 15330 6 M Capitalization TO AUTHORIZE THE BOARD OF DIRECTORS TO DELEGATE ITS POWERS. For For For 1 CAN SLIM Select Growth Fund Keystone Automotive Industries, Inc. KEYS 49338N109 USA 8/9/06 Annual 14380 1.1 M Directors Related Elect Director Ronald Foster For For For 1 CAN SLIM Select Growth Fund Keystone Automotive Industries, Inc. KEYS 49338N109 USA 8/9/06 Annual 14380 1.2 M Directors Related Elect Director John R. Moore For For For 1 CAN SLIM Select Growth Fund Keystone Automotive Industries, Inc. KEYS 49338N109 USA 8/9/06 Annual 14380 1.3 M Directors Related Elect Director Richard L. Keister For For For 1 CAN SLIM Select Growth Fund Keystone Automotive Industries, Inc. KEYS 49338N109 USA 8/9/06 Annual 14380 1.4 M Directors Related Elect Director Stephen A. Rhodes For For For 1 CAN SLIM Select Growth Fund Keystone Automotive Industries, Inc. KEYS 49338N109 USA 8/9/06 Annual 14380 1.5 M Directors Related Elect Director Timothy C. Mcquay For For For 1 CAN SLIM Select Growth Fund Keystone Automotive Industries, Inc. KEYS 49338N109 USA 8/9/06 Annual 14380 1.6 M Directors Related Elect Director James Robert Gerrity For For For 1 CAN SLIM Select Growth Fund Keystone Automotive Industries, Inc. KEYS 49338N109 USA 8/9/06 Annual 14380 1.7 M Directors Related Elect Director Keith M. Thompson For For For 1 CAN SLIM Select Growth Fund Keystone Automotive Industries, Inc. KEYS 49338N109 USA 8/9/06 Annual 14380 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Kinetic Concepts, Inc. KCI 49460W208 USA 5/22/07 Annual 10740 1.1 M Directors Related Elect Director David J. Simpson For For For 1 CAN SLIM Select Growth Fund Kinetic Concepts, Inc. KCI 49460W208 USA 5/22/07 Annual 10740 1.2 M Directors Related Elect Director Catherine M. Burzik For For For 1 CAN SLIM Select Growth Fund Kinetic Concepts, Inc. KCI 49460W208 USA 5/22/07 Annual 10740 1.3 M Directors Related Elect Director Ronald W. Dollens For For For 1 CAN SLIM Select Growth Fund Kinetic Concepts, Inc. KCI 49460W208 USA 5/22/07 Annual 10740 1.4 M Directors Related Elect Director John P. Byrnes For For For 1 CAN SLIM Select Growth Fund Kinetic Concepts, Inc. KCI 49460W208 USA 5/22/07 Annual 10740 1.5 M Directors Related Elect Director Harry R. Jacobson, M.D. For For For 1 CAN SLIM Select Growth Fund Kinetic Concepts, Inc. KCI 49460W208 USA 5/22/07 Annual 10740 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Lan Airlines S.A(frmely Lan Chile S.A and Linea Aerea Nacional Chile Sa) NULL 501723100 Chile 1/26/07 Special 10850 1 M Capitalization INCREASE THE COMPANY S CAPITAL BY VIRTUE OF AN ISSUANCE OF 7,500,000 (SEVEN MILLION FIVE HUNDRED THOUSAND) SHARES, AT THE PRICE AND OTHER CONDITIONS THAT THE SHAREHOLDERSMEETING SHALL DETERMINE. Against For Against 1 CAN SLIM Select Growth Fund Lan Airlines S.A(frmely Lan Chile S.A and Linea Aerea Nacional Chile Sa) NULL 501723100 Chile 1/26/07 Special 10850 2 M Capitalization DESIGNATE A PORTION OF THE ABOVEMENTIONED CAPITAL INCREASE TO COMPENSATION PLANS, IN ACCORDANCE WITH ARTICLE 24 OF LAW 18.046. Against For Against 1 CAN SLIM Select Growth Fund Lan Airlines S.A(frmely Lan Chile S.A and Linea Aerea Nacional Chile Sa) NULL 501723100 Chile 1/26/07 Special 10850 3 M Routine/ Business AMEND THE COMPANY S BYLAWS TO REFLECT THE RESOLUTIONS ADOPTED BY THE SHAREHOLDERSMEETING. Against For Against 1 CAN SLIM Select Growth Fund Lan Airlines S.A(frmely Lan Chile S.A and Linea Aerea Nacional Chile Sa) NULL 501723100 Chile 1/26/07 Special 10850 4 M Routine/ Business AUTHORIZE THE COMPANY S BOARD OF DIRECTORS TO REQUEST THE REGISTRATION OF THE SHARES REPRESENTING THE CAPITAL INCREASE WITH THE REGISTRY OF THE SUPERINTENDENCE OF SECURITIES AND INSURANCE; TO PROCEED WITH THE SETTLEMENT OF THE SHARES; AND TO AGREE ON THE Against For Against 1 CAN SLIM Select Growth Fund Lan Airlines S.A(frmely Lan Chile S.A and Linea Aerea Nacional Chile Sa) NULL 501723100 Chile 1/26/07 Special 10850 5 M Routine/ Business ADOPT ANY OTHER RESOLUTIONS NECESSARY TO IMPLEMENT THE ABOVEMENTIONED RESOLUTIONS. Against For Against 1 CAN SLIM Select Growth Fund Martin Marietta Materials, Inc. MLM 573284106 USA 5/22/07 Annual 4000 1.1 M Directors Related Elect Director Marcus C. Bennett Withhold For Withhold 1 CAN SLIM Select Growth Fund Martin Marietta Materials, Inc. MLM 573284106 USA 5/22/07 Annual 4000 1.2 M Directors Related Elect Director Laree E. Perez Withhold For Withhold 1 CAN SLIM Select Growth Fund Martin Marietta Materials, Inc. MLM 573284106 USA 5/22/07 Annual 4000 1.3 M Directors Related Elect Director Dennis L. Rediker Withhold For Withhold 1 CAN SLIM Select Growth Fund Martin Marietta Materials, Inc. MLM 573284106 USA 5/22/07 Annual 4000 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund MEMC Electronic Materials, Inc. WFR 552715104 USA 4/25/07 Annual 10150 1.1 M Directors Related Elect Director John Marren Withhold For Withhold 1 CAN SLIM Select Growth Fund MEMC Electronic Materials, Inc. WFR 552715104 USA 4/25/07 Annual 10150 1.2 M Directors Related Elect Director William E. Stevens For For For 1 CAN SLIM Select Growth Fund MEMC Electronic Materials, Inc. WFR 552715104 USA 4/25/07 Annual 10150 1.3 M Directors Related Elect Director James B. Williams For For For 1 CAN SLIM Select Growth Fund MEMC Electronic Materials, Inc. WFR 552715104 USA 4/25/07 Annual 10150 2 M Non-Salary Comp. Amend Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 1.1 M Directors Related Elect Director Patrick C.S. Lo For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 1.2 M Directors Related Elect Director Ralph E. Faison For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 1.3 M Directors Related Elect Director A. Timothy Godwin For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 1.4 M Directors Related Elect Director Jef Graham For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 1.5 M Directors Related Elect Director Linwood A. Lacy, Jr. For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 1.6 M Directors Related Elect Director George G.C. Parker For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 1.7 M Directors Related Elect Director Gregory J. Rossmann For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 1.8 M Directors Related Elect Director Julie A. Shimer For For For 1 CAN SLIM Select Growth Fund Netgear Inc NTGR 64111Q104 USA 5/15/07 Annual 18850 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Novatel Wireless, Inc. NVTL 66987M604 USA 6/21/07 Annual 8391 1.1 M Directors Related Elect Director Greg Lorenzetti For For For 1 CAN SLIM Select Growth Fund Novatel Wireless, Inc. NVTL 66987M604 USA 6/21/07 Annual 8391 2 M Non-Salary Comp. Amend Omnibus Stock Plan Against For Against 1 CAN SLIM Select Growth Fund Novatel Wireless, Inc. NVTL 66987M604 USA 6/21/07 Annual 8391 3 M Non-Salary Comp. Amend Qualified Employee Stock Purchase Plan For For For 1 CAN SLIM Select Growth Fund Novatel Wireless, Inc. NVTL 66987M604 USA 6/21/07 Annual 8391 4 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Parexel International Corp. PRXL 699462107 USA 12/14/06 Annual 23800 1.1 M Directors Related Elect Director Richard L. Love For For For 1 CAN SLIM Select Growth Fund Parexel International Corp. PRXL 699462107 USA 12/14/06 Annual 23800 2 M Capitalization Increase Authorized Common Stock For For For 1 CAN SLIM Select Growth Fund Parexel International Corp. PRXL 699462107 USA 12/14/06 Annual 23800 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 10/12/06 Annual 64810 1.1 M Directors Related Elect Director John T. Mcdonald For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 10/12/06 Annual 64810 1.2 M Directors Related Elect Director Ralph C. Derrickson For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 10/12/06 Annual 64810 1.3 M Directors Related Elect Director Max D. Hopper For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 10/12/06 Annual 64810 1.4 M Directors Related Elect Director Kenneth R. Johnsen For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 10/12/06 Annual 64810 1.5 M Directors Related Elect Director David S. Lundeen For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 10/12/06 Annual 64810 2 M Routine/ Business Other Business Against For Against 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 6/26/07 Annual 26350 1.1 M Directors Related Elect Director John T. McDonald For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 6/26/07 Annual 26350 1.2 M Directors Related Elect Director Ralph C. Derrickson For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 6/26/07 Annual 26350 1.3 M Directors Related Elect Director Max D. Hopper For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 6/26/07 Annual 26350 1.4 M Directors Related Elect Director Kenneth R. Johnsen For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 6/26/07 Annual 26350 1.5 M Directors Related Elect Director David S. Lundeen For For For 1 CAN SLIM Select Growth Fund Perficient, Inc. PRFT 71375U101 USA 6/26/07 Annual 26350 2 M Non-Salary Comp. Approve Executive Incentive Bonus Plan For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.1 M Directors Related Elect Director Mary Baglivo For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.2 M Directors Related Elect Director Emanuel Chirico For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.3 M Directors Related Elect Director Edward H. Cohen For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.4 M Directors Related Elect Director Joseph B. Fuller For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.5 M Directors Related Elect Director Margaret L. Jenkins For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.6 M Directors Related Elect Director Bruce Maggin For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.7 M Directors Related Elect Director V. James Marino For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.8 M Directors Related Elect Director Henry Nasella For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.9 M Directors Related Elect Director Rita M. Rodriguez For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 1.10 M Directors Related Elect Director Craig Rydin For For For 1 CAN SLIM Select Growth Fund Phillips-Van Heusen Corp. PVH 718592108 USA 6/19/07 Annual 7480 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.1 M Directors Related Elect Director F. J. Blesi For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.2 M Directors Related Elect Director W. J. Doyle For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.3 M Directors Related Elect Director J. W. Estey For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.4 M Directors Related Elect Director W. Fetzer III For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.5 M Directors Related Elect Director D. J. Howe For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.6 M Directors Related Elect Director A. D. Laberge For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.7 M Directors Related Elect Director K. G. Martell For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.8 M Directors Related Elect Director J. J. McCaig For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.9 M Directors Related Elect Director M. Mogford For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.10 M Directors Related Elect Director P. J. Schoenhals For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.11 M Directors Related Elect Director E. R. Stromberg For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 1.12 M Directors Related Elect Director E. Viyella de Paliza For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 2 M Routine/ Business Ratify Deloitte & Touche LLP as Auditors For For For 1 CAN SLIM Select Growth Fund Potash Corporation of Saskatchewan Inc. POT 73755L107 Canada 5/3/07 Annual/Special 3350 3 M Non-Salary Comp. Approve Performance Option Plan For For For 1 CAN SLIM Select Growth Fund Priceline.com Inc. PCLN 741503403 USA 6/6/07 Annual 10260 1.1 M Directors Related Elect Director Jeffery H. Boyd For For For 1 CAN SLIM Select Growth Fund Priceline.com Inc. PCLN 741503403 USA 6/6/07 Annual 10260 1.2 M Directors Related Elect Director Ralph M. Bahna For For For 1 CAN SLIM Select Growth Fund Priceline.com Inc. PCLN 741503403 USA 6/6/07 Annual 10260 1.3 M Directors Related Elect Director Howard W. Barker, Jr. For For For 1 CAN SLIM Select Growth Fund Priceline.com Inc. PCLN 741503403 USA 6/6/07 Annual 10260 1.4 M Directors Related Elect Director Jeffrey E. Epstein For For For 1 CAN SLIM Select Growth Fund Priceline.com Inc. PCLN 741503403 USA 6/6/07 Annual 10260 1.5 M Directors Related Elect Director James M. Guyette For For For 1 CAN SLIM Select Growth Fund Priceline.com Inc. PCLN 741503403 USA 6/6/07 Annual 10260 1.6 M Directors Related Elect Director Nancy B. Peretsman For For For 1 CAN SLIM Select Growth Fund Priceline.com Inc. PCLN 741503403 USA 6/6/07 Annual 10260 1.7 M Directors Related Elect Director Craig W. Rydin For For For 1 CAN SLIM Select Growth Fund Priceline.com Inc. PCLN 741503403 USA 6/6/07 Annual 10260 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund QIAO XING UNIVERSAL TELEPHONE XING G7303A109 Virgin Isl (UK) 12/1/06 Annual 30060 1.1 M Directors Related Elect Director R.L. Wu For For For 1 CAN SLIM Select Growth Fund QIAO XING UNIVERSAL TELEPHONE XING G7303A109 Virgin Isl (UK) 12/1/06 Annual 30060 1.2 M Directors Related Elect Director Z.Y. Wu For For For 1 CAN SLIM Select Growth Fund QIAO XING UNIVERSAL TELEPHONE XING G7303A109 Virgin Isl (UK) 12/1/06 Annual 30060 1.3 M Directors Related Elect Director Z.Y. Mu For For For 1 CAN SLIM Select Growth Fund QIAO XING UNIVERSAL TELEPHONE XING G7303A109 Virgin Isl (UK) 12/1/06 Annual 30060 1.4 M Directors Related Elect Director S.K. Hung For For For 1 CAN SLIM Select Growth Fund QIAO XING UNIVERSAL TELEPHONE XING G7303A109 Virgin Isl (UK) 12/1/06 Annual 30060 1.5 M Directors Related Elect Director Y.H. Zhang For For For 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 1.1 M Directors Related Elect Director David D. Smith Withhold For Withhold 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 1.2 M Directors Related Elect Director Frederick G. Smith Withhold For Withhold 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 1.3 M Directors Related Elect Director J. Duncan Smith Withhold For Withhold 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 1.4 M Directors Related Elect Director Robert E. Smith Withhold For Withhold 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 1.5 M Directors Related Elect Director Basil A. Thomas Withhold For Withhold 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 1.6 M Directors Related Elect Director Lawrence E. McCanna For For For 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 1.7 M Directors Related Elect Director Daniel C. Keith For For For 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 1.8 M Directors Related Elect Director Martin R. Leader For For For 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Sinclair Broadcast Group, Inc. SBGI 829226109 USA 5/10/07 Annual 37800 3 M Non-Salary Comp. Approve Executive Incentive Bonus Plan For For For 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.1 M Directors Related Elect Director Emilio Carrillo Gamboa Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.2 M Directors Related Elect Director Alfredo Casar Perez Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.3 M Directors Related Elect Director Jaime Fernando Collazo Gonzalez Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.4 M Directors Related Elect Director Xavier Garcia de Quevedo Topete Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.5 M Directors Related Elect Director Oscar Gonzalez Rocha Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.6 M Directors Related Elect Director J. Eduardo Gonzalez Felix Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.7 M Directors Related Elect Director Harold S. Handelsman For For For 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.8 M Directors Related Elect Director German Larrea Mota-Velasco Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.9 M Directors Related Elect Director Genaro Larrea Mota-Velasco Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.10 M Directors Related Elect Director Armando Ortega Gomez Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.11 M Directors Related Elect Director Juan Rebolledo Gout Withhold For Withhold 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.12 M Directors Related Elect Director Luis Manuel Palomino Bonilla For For For 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.13 M Directors Related Elect Director Gilberto Perezalonso Cifuentes For For For 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 1.14 M Directors Related Elect Director Carlos Ruiz Sacristan For For For 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 2 M Capitalization Eliminate Class of Common Stock For For For 1 CAN SLIM Select Growth Fund Southern Copper Corporation PCU 84265V105 USA 4/26/07 Annual 7910 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.1 M Directors Related Elect Director Keith E. Busse For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.2 M Directors Related Elect Director Mark D. Millett For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.3 M Directors Related Elect Director Richard P. Teets, Jr. For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.4 M Directors Related Elect Director John C. Bates For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.5 M Directors Related Elect Director Frank D. Byrne, M.D. For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.6 M Directors Related Elect Director Paul B. Edgerley For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.7 M Directors Related Elect Director Richard J. Freeland For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.8 M Directors Related Elect Director Jurgen Kolb For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.9 M Directors Related Elect Director James C. Marcuccilli For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 1.10 M Directors Related Elect Director Joseph D. Ruffolo For For For 1 CAN SLIM Select Growth Fund Steel Dynamics, Inc. STLD 858119100 USA 5/17/07 Annual 13750 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Syntel, Inc. SYNT 87162H103 USA 6/15/07 Annual 11330 1.1 M Directors Related Elect Director Paritosh K. Choksi For For For 1 CAN SLIM Select Growth Fund Syntel, Inc. SYNT 87162H103 USA 6/15/07 Annual 11330 1.2 M Directors Related Elect Director Bharat Desai For For For 1 CAN SLIM Select Growth Fund Syntel, Inc. SYNT 87162H103 USA 6/15/07 Annual 11330 1.3 M Directors Related Elect Director Paul R. Donovan For For For 1 CAN SLIM Select Growth Fund Syntel, Inc. SYNT 87162H103 USA 6/15/07 Annual 11330 1.4 M Directors Related Elect Director Prashant Ranade For For For 1 CAN SLIM Select Growth Fund Syntel, Inc. SYNT 87162H103 USA 6/15/07 Annual 11330 1.5 M Directors Related Elect Director Vasant Raval For For For 1 CAN SLIM Select Growth Fund Syntel, Inc. SYNT 87162H103 USA 6/15/07 Annual 11330 1.6 M Directors Related Elect Director Neerja Sethi For For For 1 CAN SLIM Select Growth Fund Syntel, Inc. SYNT 87162H103 USA 6/15/07 Annual 11330 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 1.1 M Directors Related Elect Director H. Thomas Bryant For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 1.2 M Directors Related Elect Director Francis A. Doyle For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 1.3 M Directors Related Elect Director Peter K. Hoffman For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 1.4 M Directors Related Elect Director Sir Paul Judge For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 1.5 M Directors Related Elect Director Nancy F. Koehn For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 1.6 M Directors Related Elect Director Christopher A. Masto For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 1.7 M Directors Related Elect Director P. Andrews McLane For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 1.8 M Directors Related Elect Director Robert B. Trussell, Jr. For For For 1 CAN SLIM Select Growth Fund Tempur-Pedic International, Inc TPX 88023U101 USA 5/7/07 Annual 21960 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.1 M Directors Related Elect Director Fred J. Dyment For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.2 M Directors Related Elect Director Gary L. Kott For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.3 M Directors Related Elect Director Raymond Vance Milligan For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.4 M Directors Related Elect Director Julio Manuel Quintana For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.5 M Directors Related Elect Director Norman W. Robertson For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.6 M Directors Related Elect Director Peter K. Seldin For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.7 M Directors Related Elect Director Michael W. Sutherlin For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.8 M Directors Related Elect Director Robert M. Tessari For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 1.9 M Directors Related Elect Director Clifton T. Weatherford For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 2 M Routine/ Business Change Location of Annual Meeting For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 3 M Routine/ Business Adopt New By-laws For For For 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 4 M Non-Salary Comp. Amend Stock Option Plan Against For Against 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 5 M Non-Salary Comp. Amend Employee Stock Savings Plan Against For Against 1 CAN SLIM Select Growth Fund Tesco Corp. TEO 88157K101 Canada 5/18/07 Annual/Special 15580 6 M Routine/ Business Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Remuneration of Auditors For For For 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 1.1 M Directors Related Elect Director Robert J. Boehlke For For For 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 1.2 M Directors Related Elect Director John B. Goodrich Withhold For Withhold 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 1.3 M Directors Related Elect Director Al S. Joseph, Ph.D. For For For 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 1.4 M Directors Related Elect Director Bruce M. McWilliams, Ph.D. For For For 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 1.5 M Directors Related Elect Director David C. Nagel, Ph.D. For For For 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 1.6 M Directors Related Elect Director Henry R. Nothhaft For For For 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 1.7 M Directors Related Elect Director Robert A. Young, Ph.D. For For For 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 2 M Non-Salary Comp. Approve Executive Incentive Bonus Plan For For For 1 CAN SLIM Select Growth Fund Tessera Technologies, Inc. TSRA 88164L100 USA 5/17/07 Annual 13380 3 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 1 M Directors Related Elect Director Lloyd C. Blankfein For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 2 M Directors Related Elect Director Lord Browne of Madingley For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 3 M Directors Related Elect Director John H. Bryan For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 4 M Directors Related Elect Director Gary D. Cohn For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 5 M Directors Related Elect Director Claes Dahlback For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 6 M Directors Related Elect Director Stephen Friedman For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 7 M Directors Related Elect Director William W. George For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 8 M Directors Related Elect Director Rajat K. Gupta For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 9 M Directors Related Elect Director James A. Johnson For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 10 M Directors Related Elect Director Lois D. Juliber For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 11 M Directors Related Elect Director Edward M. Liddy For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 12 M Directors Related Elect Director Ruth J. Simmons For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 13 M Directors Related Elect Director Jon Winkelried For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 14 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 15 S SH- Other/misc. Report on Charitable Contributions Against Against Against 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 16 S SH- Health/ Environ. Sustainability Report Against Against Against 1 CAN SLIM Select Growth Fund The Goldman Sachs Group, Inc. NULL 38141G104 USA 4/11/07 Annual 2490 17 S SH-Compensation Prohibit Executive Stock-Based Awards Against Against Against 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 1.1 M Directors Related Elect Director Richard E. Anthony For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 1.2 M Directors Related Elect Director Sidney E. Harris For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 1.3 M Directors Related Elect Director Alfred W. Jones, III For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 1.4 M Directors Related Elect Director Mason H. Lampton For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 1.5 M Directors Related Elect Director John T. Turner For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 1.6 M Directors Related Elect Director M. Troy Woods For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 1.7 M Directors Related Elect Director James D. Yancey For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 1.8 M Directors Related Elect Director Rebecca K. Yarbrough For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 2 M Non-Salary Comp. Approve Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 3 M Non-Salary Comp. Approve Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund Total System Services, Inc. TSS 891906109 USA 4/24/07 Annual 18080 4 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Trammell Crow Co. NULL 89288R106 USA 8/3/06 Special 12950 1 M Non-Salary Comp. Approve Omnibus Stock Plan For For For 1 CAN SLIM Select Growth Fund U.S. Global Investors Inc-A GROW 902952100 USA 2/21/07 Special 15520 1 M Capitalization Increase Authorized Common Stock For For For 1 CAN SLIM Select Growth Fund U.S. Global Investors Inc-A GROW 902952100 USA 2/21/07 Special 15520 2 M Capitalization Company Specific-Equity-Eliminate the Dividend and Liquidation Preferences for Holders of Class A Common Stock Against For Against 1 CAN SLIM Select Growth Fund United States Steel Corp. X 912909108 USA 4/24/07 Annual 6080 1.1 M Directors Related Elect Director Robert J. Darnall For For For 1 CAN SLIM Select Growth Fund United States Steel Corp. X 912909108 USA 4/24/07 Annual 6080 1.2 M Directors Related Elect Director John G. Drosdick For For For 1 CAN SLIM Select Growth Fund United States Steel Corp. X 912909108 USA 4/24/07 Annual 6080 1.3 M Directors Related Elect Director Charles R. Lee For For For 1 CAN SLIM Select Growth Fund United States Steel Corp. X 912909108 USA 4/24/07 Annual 6080 1.4 M Directors Related Elect Director Jeffrey M. Lipton Withhold For Withhold 1 CAN SLIM Select Growth Fund United States Steel Corp. X 912909108 USA 4/24/07 Annual 6080 1.5 M Directors Related Elect Director Glenda G. McNeal For For For 1 CAN SLIM Select Growth Fund United States Steel Corp. X 912909108 USA 4/24/07 Annual 6080 1.6 M Directors Related Elect Director Patricia A. Tracey For For For 1 CAN SLIM Select Growth Fund United States Steel Corp. X 912909108 USA 4/24/07 Annual 6080 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund ValueClick, Inc. VCLK 92046N102 USA 6/1/07 Annual 21930 1.1 M Directors Related Elect Director James R. Zarley For For For 1 CAN SLIM Select Growth Fund ValueClick, Inc. VCLK 92046N102 USA 6/1/07 Annual 21930 1.2 M Directors Related Elect Director David S. Buzby For For For 1 CAN SLIM Select Growth Fund ValueClick, Inc. VCLK 92046N102 USA 6/1/07 Annual 21930 1.3 M Directors Related Elect Director Martin T. Hart For For For 1 CAN SLIM Select Growth Fund ValueClick, Inc. VCLK 92046N102 USA 6/1/07 Annual 21930 1.4 M Directors Related Elect Director Tom A. Vadnais For For For 1 CAN SLIM Select Growth Fund ValueClick, Inc. VCLK 92046N102 USA 6/1/07 Annual 21930 1.5 M Directors Related Elect Director Jeffrey F. Rayport For For For 1 CAN SLIM Select Growth Fund ValueClick, Inc. VCLK 92046N102 USA 6/1/07 Annual 21930 2 M Non-Salary Comp. Approve Qualified Employee Stock Purchase Plan For For For 1 CAN SLIM Select Growth Fund VASCO Data Security International, Inc. VDSI 92230Y104 USA 6/13/07 Annual 33290 1.1 M Directors Related Elect Director T. Kendall Hunt For For For 1 CAN SLIM Select Growth Fund VASCO Data Security International, Inc. VDSI 92230Y104 USA 6/13/07 Annual 33290 1.2 M Directors Related Elect Director Michael P. Cullinane For For For 1 CAN SLIM Select Growth Fund VASCO Data Security International, Inc. VDSI 92230Y104 USA 6/13/07 Annual 33290 1.3 M Directors Related Elect Director John N. Fox, Jr. For For For 1 CAN SLIM Select Growth Fund VASCO Data Security International, Inc. VDSI 92230Y104 USA 6/13/07 Annual 33290 1.4 M Directors Related Elect Director John R. Walter For For For 1 CAN SLIM Select Growth Fund VASCO Data Security International, Inc. VDSI 92230Y104 USA 6/13/07 Annual 33290 1.5 M Directors Related Elect Director Jean K. Holley For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 1.1 M Directors Related Elect Director Douglas G. Bergeron For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 1.2 M Directors Related Elect Director Craig A. Bondy For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 1.3 M Directors Related Elect Director James C. Castle For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 1.4 M Directors Related Elect Director Leslie G. Denend For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 1.5 M Directors Related Elect Director Alex W. Hart For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 1.6 M Directors Related Elect Director Robert B. Henske For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 1.7 M Directors Related Elect Director Charles R. Rinehart For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 1.8 M Directors Related Elect Director Collin E. Roche For For For 1 CAN SLIM Select Growth Fund Verifone Holdings Inc PAY 92342Y109 USA 3/27/07 Annual 14220 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 1 M Routine/ Business TO APPROVE THE 2 WITH RUSSIAN LAW. For For For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 2 M Routine/ Business TO APPROVE VIMPELCOM S 2, INCLUDING PROFIT AND LOSS STATEMENT (PREPARED IN ACCORDANCE WITH RUSSIAN STATUTORY ACCOUNTING PRINCIPLES) AUDITED BY ROSEXPERTIZA, LLC For For For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 3 M Routine/ Business TO PAY IN CASH ANNUAL DIVIDENDS TO HOLDERS OF COMMON REGISTERED SHARES BASED ON 2 (FOR A TOTAL OF 8,557,776,951.36 RUBLES FOR ALL COMMON REGISTERED SHARES IN THE AGGREGATE) WITHIN 60 DAYS FROM THE DATE For For For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.1 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: DAVID J. HAINES For None For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.2 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: MIKHAIL M. FRIDMAN Withhold None Against 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.3 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: ARVE JOHANSEN Withhold None Against 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.4 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: KLELL MORTEN JOHNSEN Withhold None Against 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.5 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: STIG HERBERN Withhold None Against 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.6 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: JO O. LUNDER Withhold None Against 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.7 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: OLEG A. MALIS Withhold None Against 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.8 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: LEONID R. NOVOSELSKY For None For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.9 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: ALEXEY M. REZNIKOVICH Withhold None Against 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.10 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: FRIDTJOF RUSTEN Withhold None Against 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 5 M Routine/ Business TO ELECT THE FOLLOWING INDIVIDUALS TO THE AUDIT COMMISSION: ALEXANDER GERSH, HALVOR BRU AND NIGEL ROBINSON. For For For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 6 M Routine/ Business TO APPROVE THE FIRM ERNST & YOUNG (CIS) LTD. AS THE AUDITOR OF THE COMPANY S U.S. GAAP ACCOUNTS AND THE FIRM ROSEXPERTIZA, LLC AS THE AUDITOR OF THE COMPANY S ACCOUNTS PREPARED IN ACCORDANCE WITH RUSSIAN STATUTORY ACCOUNTING PRINCIPLES FOR THE TERM UNTIL For For For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 7 M Routine/ Business TO APPROVE THE AMENDED CHARTER OF OPEN JOINT STOCK COMPANYVIMPEL-COMMUNICATIONS. For For For 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 1 M Routine/ Business TO APPROVE THE 2 WITH RUSSIAN LAW Do Not Vote For Do Not Vote 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 2 M Routine/ Business TO APPROVE VIMPELCOM S 2, INCLUDING PROFIT AND LOSS STATEMENT (PREPARED IN ACCORDANCE WITH RUSSIAN STATUTORY ACCOUNTING PRINCIPLES) AUDITED BY ROSEXPERTIZA, LLC Do Not Vote For Do Not Vote 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 3 M Routine/ Business TO PAY IN CASH ANNUAL DIVIDENDS TO HOLDERS OF COMMON REGISTERED SHARES BASED ON 2 (FOR A TOTAL OF 8,557,776,951.36 RUBLES FOR ALL COMMON REGISTERED SHARES IN THE AGGREGATE) WITHIN 60 DAYS FROM THE DATE Do Not Vote For Do Not Vote 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.1 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: JO LUNDER Do Not Vote For Do Not Vote 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 4.2 M Directors Related TO ELECT THE FOLLOWING MEMBER TO THE BOARD OF DIRECTORS: STIG HERBERN Do Not Vote For Do Not Vote 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 5 M Routine/ Business TO ELECT THE FOLLOWING INDIVIDUALS TO AUDIT COMMISSION: ALEXANDER GERSH, HALVOR BRU AND NIGEL ROBINSON Do Not Vote For Do Not Vote 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 6 M Routine/ Business APPROVAL OF EXTERNAL AUDITORS Do Not Vote For Do Not Vote 1 CAN SLIM Select Growth Fund Vimpel Communications OJSC NULL 68370R109 Russia 6/29/07 Proxy Contest 4510 7 M Routine/ Business TO APPROVE AMENDED CHARTER OF OPEN JOINT STOCK COMPANY VIMPEL-COMMUNICATIONS Do Not Vote For Do Not Vote 1 CAN SLIM Select Growth Fund Vulcan Materials Co. VMC 929160109 USA 5/11/07 Annual 4750 1.1 M Directors Related Elect Director Douglas J. McGregor For For For 1 CAN SLIM Select Growth Fund Vulcan Materials Co. VMC 929160109 USA 5/11/07 Annual 4750 1.2 M Directors Related Elect Director Donald B. Rice For For For 1 CAN SLIM Select Growth Fund Vulcan Materials Co. VMC 929160109 USA 5/11/07 Annual 4750 1.3 M Directors Related Elect Director Vincent J. Trosino For For For 1 CAN SLIM Select Growth Fund Vulcan Materials Co. VMC 929160109 USA 5/11/07 Annual 4750 2 M Routine/ Business Ratify Auditors For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 12/5/06 Special 17900 1 M Routine/ Business 1. TO ANNOUNCE DIVIDENDS PAYMENT UPON 9M Y2 ON ALLOCATED COMMON NOMINAL SHARES OF WBD FOODS OJSC, IN THE DIVIDEND AMOUNT OF 7 (SEVEN) RUBLES 86 KOPECKS PER 1 COMMON NOMINAL SHARE. 2. TO SET THE FOLLOWING TERMS AND For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 12/5/06 Special 17900 2 M Directors Related TO REVISE THE AMOUNT OF REMUNERATION PAID TO WBD FOODS OJSCBOARD OF DIRECTORS MEMBERS (EXCEPT FOR THE CHAIRMAN OF THE BOARD OF DIRECTORS), APPROVED BY THE GENERAL SHAREHOLDERS MEETING (MINUTES AS OF 29.06.2004 ? 22-06), ALL AS MORE FULLY For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 1 M Routine/ Business ELECTION OF MEMBER OF WBD FOODS OJSC COUNTING COMMISSION: LIMONOVA, OLGA MIKHAILOVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 2 M Routine/ Business ELECTION OF MEMBER OF WBD FOODS OJSC COUNTING COMMISSION: MUKHIN, MIKHAIL MIKHAILOVICH For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 3 M Routine/ Business ELECTION OF MEMBER OF WBD FOODS OJSC COUNTING COMMISSION: NOVGORODOVA, MARINA ALEXANDROVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 4 M Routine/ Business ELECTION OF MEMBER OF WBD FOODS OJSC COUNTING COMMISSION: SONTSEVA, EVGENIYA SOLOMONOVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 5 M Routine/ Business ELECTION OF MEMBER OF WBD FOODS OJSC COUNTING COMMISSION: TYUSINA, IRINA ANATOLIEVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 6 M Routine/ Business APPROVAL OF WBD FOODS OJSC ANNUAL REPORT. BE IT RESOLVED THAT WBD FOODS OJSC ANNUAL REPORT PREPARED ON THE BASIS OF ACCOUNTING DATA ACCORDING TO RUSSIAN STANDARDS FOR 2006, BE APPROVED. For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 7 M Routine/ Business APPROVAL OF THE ANNUAL FINANCIAL STATEMENTS, INCLUDING THE INCOME STATEMENT (PROFIT AND LOSS ACCOUNTS) OF WBD FOODS OJSC. BE IT RESOLVED THAT THE ANNUAL FINANCIAL STATEMENTS FOR (Y2006), INCLUDING THE INCOME STATEMENT (PROFIT AND LOSS ACCOUNTS) OF WBD FO For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 8 M Routine/ Business DISTRIBUTION OF THE PROFIT (INCLUDING PAYMENT/DECLARATION OF DIVIDENDS) AND LOSSES OF WBD FOODS OJSC. THE PART OF NET PROFIT REFLECTED IN Y2006 FINANCIAL STATEMENTS IN ACCORDANCE WITH RUSSIAN STANDARDS, IN THE AMOUNT OF 10 852 For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 9 M Routine/ Business DISTRIBUTION OF THE PROFIT (INCLUDING PAYMENT/DECLARATION OF DIVIDENDS) AND LOSSES OF WBD FOODS OJSC. UPON Y2 PAYMENT ON WBD FOODS ORDINARY NOMINAL SHARES BE ANNOUNCED, IN THE DIVIDEND AMOUNT OF 3 (THREE) RUBLES 18 KOP For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 10 M Routine/ Business DISTRIBUTION OF THE PROFIT (INCLUDING PAYMENT/DECLARATION OF DIVIDENDS) AND LOSSES OF WBD FOODS OJSC. THAT THE FOLLOWING TERMS AND CONDITIONS OF DIVIDENDS PAYMENT (ANNOUNCEMENT) BE SET: 4.3.1. METHOD OF DIVIDENDS PAYMENT CASH; 4.3.2. TERM OF DIVIDEND PAY For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 11 M Routine/ Business APPROVAL OF ERNST & YOUNG LLC AS WBD FOODS OJSC AUDITOR FOR 2007. For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 12 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: BRANIS, ALEXANDER MARKOVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 13 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: MAZALOV, IVAN NIKOLAEVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 14 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: FIL KIN ROMAN ALEXEEVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 15 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: STATSENKO, SERGEY OLEGOVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 16 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: IVASHKOVSKY, SERGEY STANISLAVOVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 17 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: DE SELLIERS, GUY For None For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 18 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: DUBININ, MIKHAIL VLADIMIROVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 19 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: O NEILL, MICHAEL For None For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 20 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: ORLOV, ALEXANDER SERGEEVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 21 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: PLASTININ, SERGEI ARKADIEVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 22 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: TUTELYAN, VIKTOR ALEKSANDROVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 23 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: SHERBAK, VLADIMIR NIKOLAEVICH For None For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 24 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: YUSHVAEV, GAVRIL ABRAMOVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 25 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: LAKOBACHVILI, DAVID Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 26 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: YASIN, EVGENY GRIGORIEVICH For None For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 27 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: TIPTON, E. LINWOOD (TIP) For None For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 28 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: KOSTIKOV, IGOR VLADIMIROVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 29 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: NOTKIN, BORIS ISAEVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 30 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: SKOPINOV, VICTOR GRIGORIEVICH Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 31 M Directors Related ELECTION OF THE MEMBER OF WBD FOODS OJSC BOARD OF DIRECTORS: VINCENT, JACQUES Abstain None Abstain 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 32 M Routine/ Business ELECTION OF THE MEMBER OF WBD FOODS OJSC AUDITING COMMISSION LESHKINA, IRINA NIKOLAEVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 33 M Routine/ Business ELECTION OF THE MEMBER OF WBD FOODS OJSC AUDITING COMMISSION: LVANOVA, OLGA SERGEEVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 34 M Routine/ Business ELECTION OF THE MEMBER OF WBD FOODS OJSC AUDITING COMMISSION: KOLESNKOVA, NATALYA NILKOLAEVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 35 M Routine/ Business ELECTION OF THE MEMBER OF WBD FOODS OJSC AUDITING COMMISSION: DZHEMELINSKAYA, VICTORIA VALERIEVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 36 M Routine/ Business ELECTION OF THE MEMBER OF WBD FOODS OJSC AUDITING COMMISSION: DAVIDIUK, ALEXANDER ANATOLIEVICH For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 37 M Routine/ Business ELECTION OF THE MEMBER OF WBD FOODS OJSC AUDITING COMMISSION: NAZAROVA, TATIANA ANATOLIEVNA For For For 1 CAN SLIM Select Growth Fund Wimm-Bill-Dann Foods OJSC NULL 97263M109 Russia 6/27/07 Annual 5220 38 M Routine/ Business ELECTION OF THE MEMBER OF WBD FOODS OJSC AUDITING COMMISSION: GAVRILENKO, LASYA MIKHAILOVNA For For For 1 CAN SLIM Select Growth Fund Zumiez Inc. ZUMZ 989817101 USA 5/30/07 Annual 14900 1.1 M Directors Related Elect Director William M. Barnum For For For 1 CAN SLIM Select Growth Fund Zumiez Inc. ZUMZ 989817101 USA 5/30/07 Annual 14900 1. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky President Date August 27, 2007 * Printthe name and title of each signing officer under his or her signature. CAN SLIM Select Growth Fund A Series of Professionally Managed Portfolios Form N-PX 2007
